  
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5877 
 
AN ACT 
To designate the facility of the United States Postal Service located at 655 Centre Street in Jamaica Plain, Massachusetts, as the Lance Corporal Alexander Scott Arredondo, United States Marine Corps Post Office Building. 
 
 
1.Lance Corporal Alexander Scott Arredondo, United States Marine Corps Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 655 Centre Street in Jamaica Plain, Massachusetts, shall be known and designated as the Lance Corporal Alexander Scott Arredondo, United States Marine Corps Post Office Building.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lance Corporal Alexander Scott Arredondo, United States Marine Corps Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
